UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-7253


In Re:   CALVIN WINBUSH, a/k/a Good Game,

                 Petitioner.




                   On Petition for Writ of Mandamus.
             (3:12-cr-00021-HEH-1; 3:14-cv-00724-HEH-RCY)


Submitted:    February 7, 2017               Decided:   February 16, 2017


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Calvin Winbush, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Calvin Winbush petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2255    (2012)      motion.        He   seeks    an   order     from     this    court

directing the district court to act.                  Our review of the district

court’s    docket     reveals     that     the   district      court    ruled     on    the

§ 2255 motion, denying it and declining to grant a certificate

of appealability.         See United States v. Winbush, No. 3:12-cr-

00021-HEH-RCY-1 (E.D. Va. Sept. 21, 2016).                     Winbush’s appeal of

that order is pending in this court.                       See United States v.

Winbush,      No.    16-7527     (4th     Cir.)    (docketed      Nov.     2,     2016).

Accordingly,        because    the   district     court     has   recently       decided

Winbush’s case, we deny the mandamus petition as moot.                          We grant

leave    to   proceed    in     forma     pauperis.       We   dispense     with       oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                            2